19-23013-rdd      Doc 98     Filed 01/22/20 Entered 01/22/20 19:21:08           Main Document
                                          Pg 1 of 2




                     BACKENROTH FRANKEL & KRINSKY, LLP
                                  800 Third Avenue
                              New York, New York 10022
                                   (212) 593-1100

                                                     January 22, 2020
The Honorable Robert D. Drain
United States Bankruptcy Judge
United States Bankruptcy Court
300 Quarropas Street
White Plains, New York 10601-4140

               Re:    In re 53 Stanhope LLC, Case no. 19-23013

Dear Honorable Sir:

        The Debtors respectfully submit that the merits of the claims (“Claims”) of the claimants
identified in Docket No. 79-1 (“Claimants”) should be heard with the claims against the similar
situated defendants in Schonberg, et al. v. Strulovitch, et al., Case No. 17 Civ. 2161 (CBA)
(RML) (the “Federal Action”) in the United States District Court for the Eastern District of New
York (“District Court”).

       The narrative attached to the Claims is a condensed version of the claims made in the
Federal Action complaints. Likewise, except of the Debtors’ argument for subordination which
this Court will be hearing, the Debtors’ Claims objection is substantially drawn from the
defendants’ arguments in pleadings filed in the Federal Action.

        The reason there is “no operative complaint in the Federal Action” is that the Federal
Action Plaintiffs moved to amend their complaint following dismissal instead of proceeding in
another forum. Admittedly, that pending motion may be denied and the matter may need to be
heard in some other forum.

       Either way, To avoid duplicative litigation and conflicting rulings, the Debtors submit that
the merits of the Claims should be heard with the Federal Action claims, whether or not such
claims are ultimately heard in the District Court as the Federal Action plaintiffs seek, or
elsewhere. Since the Federal Action Claims are presently being prosecuted in the District Court,
the Debtors would consent to stay relief so the Claimants and the Debtors not named in the
Federal Action can be added.

       The Bankruptcy Court only has jurisdiction to hear the Claimants’ Claims against the
Debtors. But the District Court has jurisdiction to hear both those Claims and the Federal Action
claims against non-Debtor defendants. In the present procedural posture therefore, the District
19-23013-rdd      Doc 98    Filed 01/22/20 Entered 01/22/20 19:21:08           Main Document
                                         Pg 2 of 2




Court should hear the Claims since it is the only forum that can decide the Claims without
duplicative litigation and potentially conflicting results.


                                                    Respectfully Submitted,

                                                    s/Mark Frankel

                                                    Mark Frankel

cc:    Serene Nakano (By Email)
       Ezi Soloveichik (By Email)




                                                2
